Title: To Thomas Jefferson from Edmond Charles Genet, 22 May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 22. mai 1793. l’an 2e. de la Repe. françoise

Le Conseil éxécutif de la République françoise a appris par mon predécesseur le Citoyen Ternant l’Empressement avec le quel le gouvernement des Etats unis de l’amerique s’est prêté à faciliter les achats que ce Ministre a été chargé de faire dans les Etats unis pour le Compte de la République françoise ainsi que l’acquitement des traites des colonies auquel des circonstances imperieuses l’ont obligé de pourvoir. Le Conseil éxécutif, M., m’a recommande d’éxprimer au gouvernement Americain la reconnoissance que lui inspirent toutes les marques d’amitié qu’Il a donne à ce sujet au peuple françois et pour lui prouver la reciprocité de nos sentiments Il s’est déterminé a imprimer sur le champ un grand mouvement au Commerce de la France avec l’amérique en tirant désormais des Etats unis la plus grande partie des subsistances et des approvisionnements nécessaires pour les Armées les flottes et les Colonies de la République françoise.
Le Conseil éxécutif m’a confié la direction de ces grandes et utiles operations et il m’a donné des pouvoirs particuliers renfermés dans les rapports et dans les arrêtés ci Joints en vertu des quels Je suis autorisé par le Conseil et par la trésorerie nationale de france à employer les sommes dont les Etats unis pourront effectuer le payement sur leur dette envers la france, ou celles que Je me procurerai sur mes traites personnelles payables par la Caisse de la trésorerie nationale, à acheter des subsistances, des munitions navales et à remplir d’autres services particuliers Conformément aux ordres qui m’ont été donnés par les Ministres de l’Interieur, de la guerre, de la Marine et des affaires Etrangeres.
Le gouvernement des Etats unis est trop éclairé pour ne point sentir les avantages immenses qui résulteront de cette mesure pour le peuple Americain et Je ne puis douter que connoissant les difficultés que differentes circonstances pourroient opposer dans ce moment ci à l’éxécution des commissions pressées qui m’ont été données s’il ne se prêtoit point encore a nous faire toucher de nouveaux fonds par anticipation Il ne trouve dans sa sagesse et dans les rapports ci joints du Ministre des contributions publiques de france des mesures propres a remplir nos vues et à satisfaire nos besoins.
Il ne m’appartient point de Juger si le Président des Etats unis est revêtu de pouvoirs suffisants pour acquiescer à notre demande sans le concours du Corps législatif; mais Je me permettrai de vous observer, M., que les derniers payements anticipés qui ont eu lieu le prouvent et que cette question paroit également résolue par l’acte du Congrès qui autorise le pouvoir éxécutif à ne changer l’ordre des remboursements  de la dette Etrangere des Etats unis que lorsqu’il y trouvera un avantage évident. Or quel avantage plus sensible pouvons nous vous offrir que celui de vous acquiter envers nous avec vos propres denrées, sans éxporter votre numeraire, sans recourir aux operations onereuses des banquiers. C’est vous fournir à la fois le moyen de payer vos dettes et d’enrichir vos Concitoyens: c’est enfin augmenter la valeur de vos productions et par conséquent de vos terres en etablissant une concurrence necéssaire entre nous et une nation qui s’est pour ainsi dire reservé avec beaucoup d’art et de sacrifices le monopole de vos propres denrées. Il est tems M., que cette revolution Commerciale que Je regarde comme le complément de votre immortelle revolution politique s’accomplisse d’une manière solide; et la france me paroit être la seule puissance qui puisse operer ce bien incalculable. Elle le desire vivement; les sages dispositions dont Je viens de vous rendre compte en sont le garant. C’est donc à votre gouvernement maintenant à seconder les vues qui nous sont suggerées par notre constante amiti amitié pour nos freres les americains et par le desir que nous avons de resserrer les liens qui nous unissent à eux. Je me ferai un devoir bien doux de me conformer dans l’administration qui m’est confiée à ces sentiments de la nation françoise pour tous les Etats unis et afin que chacun d’eux participe à l’éxtension de nos rapports commerciaux J’aurai soin de répartir mes achats entre les differents Etats de l’union autant que le permettront les productions naturelles de leur sol et la nature de leur commerce. Je ne négligerai rien non plus pour que le mode qui m’est préscrit pour passer les marchés mette non seulement les négociants Americains et françois; mais aussi les proprietaires des terres et les fermiers en mesure de profiter des benefices qui pourront résulter de nos approvisionnemens.
